Citation Nr: 9935254	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-08 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder, with arthritis and total hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim of entitlement to service 
connection for arthritis of the left hip, with total hip 
replacement.

Service connection for arthritis of the left hip, with total 
hip replacement, was denied by the RO in a June 1993 rating 
decision.  The veteran was notified of the RO's determination 
the following month, in July 1993.  The veteran did not 
timely file an appeal.  As such, this decision became final 
in accordance with applicable law.

In September 1997, the RO received the veteran's request to 
reopen his claim, which it denied in a February 1998 rating 
decision, stating that new and material evidence was required 
to reopen the veteran's claim.  The veteran then filed this 
appeal.

The Board notes that in November 1998, the veteran withdrew 
from appellate status the issue of entitlement to service 
connection for loss of vision in the left eye and the issue 
of entitlement to an increased evaluation for his enucleated 
right eye.  As such, the sole issue before the Board for 
consideration is as framed on the title page of this 
decision.

FINDINGS OF FACT

1.  Entitlement to service connection for arthritis of the 
left hip, with total hip replacement, was last denied by the 
RO in June 1993; the veteran was properly notified of that 
determination, and no appeal was perfected therefrom.

2.  Evidence received since the RO's June 1993 determination 
consists of post-service private medical records, including 
correspondence from one of the veteran's physicians, a copy 
of one page of the veteran's service medical records, and a 
statement from the veteran.  In effect, the state of the 
record remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1993 determination that 
denied service connection for arthritis of the left hip, with 
total hip replacement, is not new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The June 1993 determination is final, and the veteran's 
claim of service connection for a left hip disorder, with 
arthritis and total hip replacement, is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed where certain diseases, 
including arthritis, manifest themselves to a compensable 
degree within one year after separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (1999).

II.  Factual Background

When the RO considered the veteran's claim in June 1993, the 
pertinent evidence of record consisted of the veteran's 
service medical records, a June 1951 VA examination, and 
private medical records (dated from August 1989 to December 
1992).

The veteran's service medical records indicate that the 
veteran injured his left knee, thigh, and calf in December 
1943, when a log fell on his left leg while he was on a 
logging truck.  The veteran was admitted for treatment and 
released in January 1944.  The final diagnosis upon discharge 
was contusion, left knee, adjacent thigh and calf, moderate 
severity.  It was noted that the veteran's condition was 
excellent upon discharge, that the pain was completely gone, 
and that knee motion was good.  The veteran was found to be 
cured.  No further treatment for this injury was noted, and 
the veteran's service medical records are completely silent 
as to any complaints or treatment specifically involving the 
veteran's left hip.  The veteran's separation examination 
(conducted in February 1946) is also silent as to the 
veteran's left hip and any associated abnormalities, either 
reported by the veteran or clinically observed.

The June 1951 VA examination found no evidence of pathology 
in the veteran's joints, muscles, and tendons, and no 
pertinent abnormalities were noted.

The veteran's private medical records show that the veteran 
underwent bilateral hip replacement surgery twice.  It was 
noted in a January 1985 discharge summary that the veteran 
had sustained a fracture involving his left hip in 1966.  He 
had healed from this and apparently did well, but gradually 
he had developed pain that had become much worse over time.  
It was noted in a July 1987 discharge summary that the 
veteran had had problems with his left hip since 1966, when 
he sustained a fracture dislocation of the left hip.  The 
veteran's private medical records do not reference the 
veteran's service or any events therein.

Subsequent to the RO's June 1993 determination, the RO 
received and considered a copy of one page of the veteran's 
service medical records, post-service private medical records 
(dated in March 1977), correspondence from one of the 
veteran's private physicians (dated in March 1998), and a 
statement from the veteran.

The copy of one page of the veteran's service medical records 
is dated in March 1945 and documents treatment received by 
the veteran for his right eyeball.  It does not reference the 
veteran's left hip.

The post-service medical records document treatment the 
veteran received in March 1977, when he fell off of a truck 
and struck his left hip.  An x-ray study of the left hip 
revealed an undisplaced fracture of the greater trochanteric 
area, as well as degenerative changes of the left hip joint.  
The veteran was admitted and put on bed rest.  The veteran's 
recorded past medical history is silent as to his service and 
any events therein.

The correspondence from the veteran's private physician, Dr. 
S., indicates that the veteran was first treated by Dr. S. in 
March 1977, at which time the veteran sustained an 
undisplaced intertrochanteric fracture involving the 
veteran's left hip.  Historically, Dr. S. noted that the 
veteran had sustained a fracture dislocation, involving his 
left hip, in 1966, while in service.  Dr. S. stated that 
degenerative changes in the veteran's left hip had been found 
in March 1977, and it was assumed that the veteran's left hip 
arthritis was secondary to his fracture dislocation in 1966, 
as there was no other history of injury.  Dr. S. also stated 
that it was well known that a fracture dislocation could lead 
to degenerative arthritis in later years and that it could 
take several years for arthritis to become symptomatic.  In 
light of this, Dr. S. thought that the degenerative changes 
in the veteran's left hip were directly related to the injury 
in 1966.  In this respect, the Board notes that every 
"1966" that appears in this correspondence was crossed out 
by the veteran and replaced with "1945."  The veteran 
initialed each change, but the doctor did not.

The statement from the veteran reflects his reports of having 
been injured while on board a hospital train unit.  The 
veteran had been headed to San Francisco, and while waiting 
for his turn to get off the train, the train lurched and 
threw seven servicemen out of their bunks.  The veteran 
stated that he had fractured his left hip and had collapsed 
the next day while marching.  He had been told at that time 
to rest, and he was not sent to sick call.

III.  Analysis

In June 1993, the RO denied the veteran's claim for service 
connection for arthritis of the left hip, with total hip 
replacement, stating that the veteran's service medical 
records did not show evidence of treatment for either a left 
hip fracture or for arthritis.  Additionally, arthritis was 
not shown to have developed within one year after the 
veteran's separation from service.  Subsequent to June 1993, 
the RO received and considered a copy of one page of the 
veteran's service medical records, post-service private 
medical records, correspondence from one of the veteran's 
private physicians, and a statement from the veteran.  While 
the Board recognizes the presumption of credibility afforded 
evidence presented by a veteran in an attempt to reopen a 
final decision, it does not find the additional evidence to 
be new and material, as required by law.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The copy of one page of the veteran's service medical records 
is neither new to the evidence of record, in that it was 
before the RO in June 1993, nor material, as it does not at 
all pertain to the veteran's left hip.  Rather, it discusses 
treatment received by the veteran for his right eyeball.  For 
evidence to be considered sufficient to reopen a prior 
denial, it must be both new and material.  See 38 C.F.R. 
§ 3.156(a).

The private medical records are new to the evidence of 
record, as they were not before the RO in June 1993, but they 
are not material.  They speak only to the veteran's March 
1977 injury to his left hip, after he fell off of a truck.  
They do not reference the veteran's service or service 
medical history in any way.  As such, given this silence as 
to the veteran's service, these records do not bear directly 
or substantially upon the specific matter for consideration 
(entitlement to service connection) and are not so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim.  Id.

The correspondence from Dr. S. is also new to the evidence of 
record, in that it was not before the RO in June 1993, but it 
is not material to the issue under consideration in either 
its original or altered state.

As originally written, while Dr. S. stated his opinion that 
the veteran's arthritic changes in his left hip were 
secondary to the veteran's in-service fracture dislocation 
involving the left hip, Dr. S. also reported that this injury 
had occurred in 1966.  The record clearly shows that the 
veteran had active service from March 1943 to February 1946.  
As such, if the veteran sustained a fracture dislocation 
involving the left hip in 1966 (which in turn caused the 
arthritic changes in that hip), it was not during the 
veteran's recognized period of service.  Given this 
consistent discrepancy as to year and that the veteran's 
private medical records also indicate that the veteran 
sustained a fracture dislocation of the left hip in 1966, the 
Board finds that this correspondence does not bear directly 
and substantially upon the matter for consideration.  Id.  It 
discusses a causal relationship starting with an event that 
is (as referenced) approximately 20 years after the veteran's 
separation from service.

As altered by the veteran, who crossed out all "1966s" and 
replaced them with "1945s," the Board notes several 
considerations.  First, the veteran's service medical 
records, including separation examination, contain no 
reference to or documentation of this purported 
incident/injury.  Second, by altering the dates used by Dr. 
S. in forming his medical opinion, the veteran has, arguably, 
substituted his assertions and opinion for that of the 
doctor, or he has made what was credible evidence incredible.  
As to the former, the Board notes that nothing in the record, 
notwithstanding that the veteran served as a medical 
technician in the Army, indicates that the veteran possesses 
the medical expertise required to render such opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Both the 
diagnosis of a fracture dislocation in service and its causal 
relationship as to arthritis in the veteran's left hip are 
medical questions that require a medical opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As to the latter, 
given that Dr. S. did not initial or in any manner convey his 
acceptance of the changes made by the veteran, the Board can 
only question the validity of the statements and opinions 
expressed therein.  In effect, while the Board was bound to 
accept the credibility of the correspondence submitted by Dr. 
S. as written by him, see Justus v. Principi, supra, once it 
was altered by the veteran, what was credible became patently 
incredible (or at least questionable).  The Board is not 
required to consider the patently incredible to be credible.  
Id; see also Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The veteran's statement as to in-service incurrence is not, 
effectively, new to the evidence of record.  Rather, the 
veteran has repeatedly asserted that he sustained a 
dislocated fracture involving the left hip while he was in 
service, not at any point afterward.  While this additional 
statement is more detailed in its description of in-service 
events (which the Board reiterates are not documented in any 
manner in the veteran's service medical records), it is, 
essentially, cumulative and redundant.  The veteran had 
asserted in his claim before the RO in June 1993 that he had 
injured his left hip in service, and he has asserted the same 
argument subsequent to June 1993.  His assertion was 
considered and rejected by the RO in its June 1993 rating 
decision.  New and material evidence cannot be redundant or 
cumulative.  38 C.F.R. § 3.156(a).

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the May 1998 statement of 
the case and supplemental statement of the case, the Board 
finds that the veteran has been adequately informed of the 
evidence required in this case and afforded an opportunity to 
respond.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a left hip 
disorder, with arthritis and total replacement, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for a 
left hip disorder, with arthritis and total hip replacement.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

